Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Orsak on 4/14/2021.

The application has been amended as follows: 



IN THE CLAIMS:

1.            (Currently Amended) A method of treating rosacea in human skin, the method comprising topically applying to [[the]] human skin having rosacea an effective amount of a topical composition comprising: 
a water soluble Phoenix dactylifera seed extract, 
an essential oil from the leaves of tea tree [[oil]], 
an aqueous Myrothamnus flabellifolia leaf and stem extract, and 
saccharide isomerate comprising an exopolysaccharide of Vibrio alginolyticus, 
wherein the [[skin]] rosacea is reduced 
2.            (Currently Amended) The method of claim 1, wherein the skin is treated to also reduce 
3.            (Currently Amended) The method of claim 1, wherein the skin having rosacea has 
4.            (Currently Amended) The method of claim 1, wherein the rosacea skin is treated to inhibit nitric oxide synthase, increase α2A adrenergic receptor agonist activity, reduce oxidation, increase anti-oxidant capacity of the skin, inhibit cyclooxygenase-2 (COX-2) production, inhibit vascular endothelial growth factor (VEGF) production, inhibit interleukin-6 (IL-6) and interleukin-8 (IL-8) production, reduce tumor necrosis factor alpha (TNF-α) production, increase collagen stimulation, increase lysyl oxidase expression, inhibit matrix metalloproteinase 1 (MMP1) activity, increase occludin production, increase filaggrin production, increase skin moisturization, and wherein nitric oxide synthase is inhibited, α2A adrenergic receptor agonist activity is increased, oxidation is reduced, skin anti-oxidant capacity is increased, COX-2 production is inhibited, VEGF production is inhibited, IL-6 production is inhibited, IL-8 production is inhibited, TNF-α production is inhibited, collagen stimulation is increased, lysyl oxidase expression is increased, MMP1 activity is inhibited, occludin production is increased, filaggrin production is increased, and/or skin moisturization is increased.
5.            (Currently Amended) The method of claim 1, wherein the saccharide isomerate is an aqueous extract of Vibrio alginolyticus.
6.            (Currently Amended) The method of claim 1, wherein the Vibrio alginolyticus belonging to the family of Thalasso plankton.
7.            (Canceled) 
8.            (Canceled) 
9.            (Currently Amended)The method of claim 1, wherein the tea tree is Melaleuca alternifolia.
10.         (Previously Presented) The method of claim 1, wherein the topical composition is an emulsion, serum, gel, gel emulsion, or gel serum.
11.         (Currently Amended) The method of claim 1, wherein the topical composition comprises: 
an effective amount of the Phoenix dactylifera seed extract to increase α2A adrenergic receptor agonist activity, reduce oxidation, increase anti-oxidant capacity of the skin, inhibit cyclooxygenase-2 (COX-2) production, inhibit vascular endothelial growth factor (VEGF) production, inhibit interleukin-6 (IL-6) and interleukin-8 (IL-8) production, reduce tumor necrosis factor alpha (TNF-α) production, increase collagen stimulation, increase lysyl oxidase expression, and/or inhibit matrix metalloproteinase 1 (MMP1) activity; 
an effective amount of the essential oil from tea tree [[oil]] to kill Demodex folliculorum and Demodex brevis;
an effective amount of the saccharide isomerate to reduce tumor necrosis factor alpha (TNF-α) production, inhibit nitric oxide synthase, increase occludin production, increase filaggrin production, and/or increase skin moisturization; and
an effective amount of the Myrothamnus flabellifolia leaf and stem extract to reduce tumor necrosis factor alpha (TNF-α) production, and/or inhibit nitric oxide synthase.
 
12.-20. (Canceled)
 


The following is an examiner’s statement of reasons for allowance:   the closest prior art is Pazar et al. (of record) which teaches that tea tree oil can be used in dertmatology but does not claim the specifically claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655